April 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

               SEASCAPE OWNERS ASSOCIATION, INC., Appellant

NO. 14-12-00058-CV                      V.

                INTERNATIONAL RISK CONTROL, LLC, Appellee
                          ____________________


      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on December 5, 2012. Having considered the motion and
found it meritorious, we order the appeal filed by Seascape Owners Association, Inc.
DISMISSED. The appeal filed by International Risk Control, LLC remains pending
under this court’s appellate case number 14-12-00016-CV.

      We further order that all costs incurred by reason of this appeal be paid by
SEASCAPE OWNERS ASSOCIATION, INC.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.